IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                       February 16, 2001 Session

             JONATHAN DAVID WILSON v. SANDRA KAY WILSON

                    Appeal from the General Sessions Court for Loudon County
                               No. 6879 William H. Russell, Judge

                                           FILED JUNE 22, 2001

                                      No. E2000-01374-COA-R3-CV


This appeal from the Loudon County General Sessions Court questions whether the Trial Court erred
in awarding a change of residential custody from Appellant, Sandra Kay Wilson to Appellee,
Jonathan David Wilson. Ms. Wilson appeals the decision of the General Sessions Court. We affirm
the decision of the Trial Court and remand for such further proceedings, if any, consistent with this
opinion. We adjudge costs of the appeal against the Appellant, Ms. Sandra Kay Wilson and her
surety.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the General Sessions Court Affirmed;
                                   Cause Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which CHARLES D. SUSANO, JR.
and D. MICHAEL SWINEY, JJ., joined.

H. Allen Bray, Maryville, Tennessee, for the Appellant, Sandra Kay Wilson.

Martha Meares and Anne M. Stair, Maryville, Tennessee, for the Appellee, Jonathan David Wilson.


                                                   OPINION

       This appeal arises from a change of custody action between Sandra Kay Wilson,1 the
Appellant and Jonathan David Wilson, the Appellee. Ms. Wilson appeals the judgment of the
Loudon County General Sessions Court and presents for our review one issue which we restate:
whether the evidence preponderates against the Trial Court’s finding of a material change of
circumstance such that there existed a risk of substantial harm to the minor children sufficient to
necessitate a change in residential custody.



        1
           Immediately following the filing of the change of custody petition, Ms. Wilson remarried and changed her
last name to Clark. In this opinion we will refer to her as Ms. Wilson as that is the name on the original petition.
       We affirm the judgment of the Trial Court and remand for further proceedings, if any,
consistent with this opinion.

         The parties were married in Blount County on July 14, 1989. There were two children born
of this marriage, Jonathan Michael Wilson2 and Cassidy Renee Wilson.3 Mr. Wilson filed a divorce
complaint in Blount County General Sessions Court on November 15, 1996 and a final decree was
entered on February 3, 1997 by default judgment granting a divorce to Mr. Wilson. The final decree
awarded the parties joint legal custody of the minor children with Ms. Wilson receiving residential
custody. Mr. Wilson was awarded visitation with his children every other weekend and every other
Wednesday. Additionally, Mr. Wilson was awarded visitation with his son every remaining
Wednesday that he did not currently have both children. Finally, he was awarded standard holiday
visitation.

        On January 22, 1999, Mr. Wilson filed a petition for sole custody of the parties’ minor
children or in the alternative residential custody. Mr. Wilson averred that a substantial and material
change in circumstance warranted a change in the custody agreement as set forth in the parties’ final
decree. Mr. Wilson made numerous allegations in his petition to support a change of custody which
we will summarize: Ms. Wilson’s boyfriend4 was staying overnight and eventually began residing
with Ms. Wilson,5 Ms. Wilson’s boyfriend had disciplined the minor children using corporal
punishment after Mr. Wilson requested that he not discipline the children in this manner, Ms.
Wilson had repeatedly neglected the dental, medical and hygiene needs of the minor children, and
Ms. Wilson and her boyfriend had allowed Jonathan6 to jump off a ledge that is twenty-five (25) feet
high into Little River7 in the Smoky Mountains.

       A restraining order was signed by the Trial Court on January 22, 1999 restraining Ms. Wilson
from the following:



         2
             D.O.B. August 15, 1991

         3
             D.O.B. May 2, 1994

         4
             Tim Clark

         5
           According to the record, Mr. Clark and Ms. Wilson were married immediately following the restraining order
which resulted from the petition filed b y Mr. W ilson for sole cu stody or in the a lternative reside ntial custody. The
petition was filed January 22, 1999, and the restraining order was dated the same day. Mr. Clark and Ms. Wilson were
married January 25, 1999 in a civil service and a religious service was performed shortly thereafter.

         6
           The mino r son and the Appellee are both named Jonathan in this proceeding. We will refer to the minor son
as Jonathan and to the Appellee as Mr. Wilson so as to avoid any confusion.

         7
            This area in the Smoky M ountains is commonly referred to as the “Sinks” and is a popular p lace for peo ple
to swim during the summer months. Additionally, it is a popular place for people to jump from a ledge twenty-five (25)
feet high into Little River. There were testimony and exhibits at trial regarding warning signs posted at this area,
however, the exhibits were not included in the record.

                                                          -2-
               coming about the Plaintiff or his residence located at 1044 Panorama
               Drive, Maryville, Tennessee 37801, from molesting, harassing, or
               interfering with the Plaintiff or his temporary custody of the parties’
               minor children at any time and at any place, pending the final hearing
               of this cause.

The Court further granted Mr. Wilson temporary custody of the two minor children pending the final
hearing.

       A multitude of motions were filed and several hearings took place before the final hearing
on October 19, 1999. Following the hearing, the Trial Court took the matter under advisement. A
decision was issued November 29, 1999 changing residential custody from Ms. Wilson to Mr.
Wilson. Ms. Wilson filed a Request for Findings of Fact and Conclusions of Law on December 10,
1999. An Order was signed and entered on January 19, 2000 reflecting the decision made by the
Court on November 29, 1999. The Court invited the parties to submit Proposed Findings of Fact and
Conclusions of Law; the Judge signed those submitted by counsel for Mr. Wilson. Based on the
Findings of Fact and Conclusions of Law, the Trial Court found in pertinent part:

               the Court finds that the continuation of the previously adopted
               custody award will substantially harm and damage the parties’ minor
               children, inasmuch as the following activities, behaviors, and actions
               on the part of the Defendant and those residing in her household,
               clearly cause danger or harm to the mental and/or emotional well-
               being of the minor children:

The Court outlined in detail those “activities, behaviors, and actions on the part of the Defendant and
those residing in her household” that caused danger and harm to the minor children, which will be
discussed in the following pages.

        The trial court must be able to exercise broad discretion in determining matters of custody
and visitation. Gaskill v. Gaskill, 936 S.W.2d 626 (Tenn. Ct. App. 1996). Such decisions are
factually driven and involve the careful consideration of multiple factors. Adelsperger v.
Adelsperger, 970 S.W.2d 482 (Tenn. Ct. App. 1997). The best interest of the child has always been
the paramount consideration. Luke v. Luke, 651 S.W.2d 219 (Tenn. 1983). We review the Trial
Court’s findings of fact de novo upon the record of the proceedings below, with a presumption of
correctness “unless the preponderance of the evidence is otherwise.” Tenn. R. App. P. 13(d); see
also Hass v. Knighton, 676 S.W.2d 554 (Tenn. 1984). There is no presumption of correctness with
regard to the trial court’s conclusion of law, and those conclusions are reviewed de novo. Jahn v.
Jahn, 932 S.W.2d 939 (Tenn. Ct. App. 1996). A trial court, “on an issue which hinges on witness
credibility, will not be reversed unless, other than the oral testimony of the witnesses, there is found
in the record clear, concrete and convincing evidence to the contrary.” Tennessee Valley Kaolin
Corp. v. Perry, 526 S.W.2d 488 (Tenn. Ct. App. 1974).



                                                  -3-
        On this appeal, we must determine if the Trial Court abused its discretion in changing
residential custody from Ms. Wilson to Mr. Wilson. The abuse of discretion standard was addressed
in the case of BIF, a Div. Of Gen. Signals Controls, Inc., v. Service Constr. Co., Inc., an unreported
opinion of this Court, filed in Nashville on July 13, 1988:

               Appellate courts’ deference to trial courts’ “discretionary” decisions
               should not promote result-oriented opinions or seemingly
               irreconcilable precedents.        The law’s need for consistency,
               predictability, and reliability requires the elimination of apparently
               whimsical authority on both the trial and appellate levels. In order to
               ensure a rational standard of review, a trial court’s discretionary
               decisions should be reviewed to determine: (1)whether the factual
               basis of the decision is supported by sufficient evidence; (2) whether
               the trial court has correctly identified and properly applied the
               applicable legal principles; and (3) whether the trial court’s decision
               is within the range of acceptable alternatives.

(Citation Omitted).

         An initial award of custody is “subject to such changes or modification as the exigencies of
the case may require.” T.C.A. 36-6-101(a)(1) (Supp. 2000). A judgment or order awarding custody
is res judicata as to the facts in existence at the time of the award. Long v. Long, 488 S.W.2d 729
(Tenn. Ct. App. 1972). This Court addressed this issue in Wall v. Wall, 907 S.W.2d 829, 834 (Tenn.
Ct. App. 1995):

               When two people join in conceiving a child, they select that child's
               natural parents. When they decide to separate and divorce, they give
               up the privilege of jointly rearing the child, and the divorce court
               must decide which parent will have primary responsibility for rearing
               the child. This decision of the Court is not changeable except for
               "change of circumstances" which is defined as that which requires a
               change to prevent substantial harm to the child. Custody is not
               changed for the welfare or pleasure of either parent or to punish either
               parent, but to preserve the welfare of the child. Custody is not
               changed because one parent is able to furnish a more commodious or
               pleasant environment than the other, but where continuation of the
               adjudicated custody will substantially harm the child. Contreras v.
               Ward, Tenn.App.1991, 831 S.W.2d 288.

The burden to prove a material change in circumstances lies upon the party seeking a modification
of the prior decree. Hoalcraft v. Smithson, 19 S.W.3d 822 (Tenn. Ct. App. 1999). The burden
remains on the moving party to show that he is comparatively more fit than the party with custody



                                                 -4-
and to show that it would be in the best interest of the child for the moving party to be the custodial
parent. Hoalcraft v. Smithson, 19 S.W.3d 822 (Tenn. Ct. App. 1999).

         Ms. Wilson argues on appeal that Mr. Wilson did not meet his burden of proving that there
existed a “change in circumstance” which required a change in physical custody to prevent
substantial harm to the minor children. She further argues that the preponderance of the evidence
at trial showed that the best interest of these children is for them to remain with her. Ms. Wilson
addresses each allegation brought in the petition and begins by admitting that while she and Mr.
Clark did cohabit in the home Mr. Clark purchased, they sought professional counseling for
themselves and the minor children to ease the stress of uniting their new family. Additionally, Ms.
Wilson argues that any discipline administered by Mr. Clark to her minor children was not proven
to be excessive or inappropriate and that a step-parent needs to be able to discipline his step-children.

        As for the incident where Mr. Clark spanked Cassidy after she had a bathroom accident, Ms.
Wilson argues that Mr. Clark was disciplining her for not being truthful, not because she had an
accident. Ms. Wilson further admits that she and Mr. Clark allowed Jonathan to jump from the ledge
at the “Sinks” but argues that they probably would not allow it again.

        Finally, and most importantly, Ms. Wilson argues that as for the allegations of neglect of
medical and dental care, and neglect of proper hygiene, neither Mr. Wilson nor Ms. Wilson is to
blame. Ms. Wilson argues that she provided appropriate medical attention for the medical problems
of Cassidy and Jonathan and that those problems continued after Mr. Wilson received custody and
that the medical problems experienced by Cassidy are common in children. Ms. Wilson argues that
there was no proof that these children were exposed to any risk of substantial harm and that the Trial
Court abused its discretion in holding otherwise.

        Mr. Wilson argues that Ms. Wilson repeatedly neglected the hygiene needs of the minor
children including the vaginal hygiene of Cassidy, resulting in painful physical problems.
Additionally, both children suffered from a “hoof and mouth” viral infection which caused a
“blistery” condition. They suffered from lice and infected bug bites all resulting from poor and
improper hygiene and the continuation of these conditions subjected the minor children to substantial
harm.

        Mr. Wilson also argues that the children were subjected to “moral harm” by residing in the
home with Ms. Wilson and Mr. Clark without the benefit of marriage. Furthermore, Mr. Wilson is
concerned about the incident in the Smoky Mountains when Jonathan was allowed to jump into
Little River from the ledge despite warning signs.

        Mr. Wilson asserts that the incidents when Mr. Clark administered corporal punishment to
both minor children prior to his marriage and after Mr. Wilson requested that Mr. Clark not
discipline the minor children in this manner also subjected these children to substantial harm. Most
specifically, Mr. Wilson argues that Mr. Clark admitted taking Cassidy into a room alone and
whipping her with a “hickory” following a bathroom accident while playing miniature golf on


                                                  -5-
vacation. Mr. Wilson argues that this type of punishment is inappropriate, especially for a bathroom
accident according to the testimony of Dr. Bean.8

        In the Trial Court’s Findings of Fact and Conclusions of Law, seven (7) incidents were listed
by the Court as “activities, behaviors, and actions on the part of the Defendant and those residing in
her household, clearly cause danger or harm to the mental and/or emotional well-being of the minor
children”:

                  A. The Defendant has exposed the parties’ minor children to an
                  inappropriate relationship with a live-in boyfriend prior to marriage,
                  which was only resolved by the Defendant’s marriage to said
                  boyfriend several days following entry of the Temporary Restraining
                  Order in this cause.

                   B. The Defendant and her previous boyfriend/now husband have
                   admittedly and repeatedly exhibited poor judgment and have made
                   harmful choices and decisions in regard to the minor children.
                   Specifically, Defendant and her boyfriend allowed the parties’ six
                   year old son to jump off of a 25 ft. high ledge at the “sinks” on Little
                   River in the Smoky Mountains, despite the numerous warning signs
                   and danger notifications posted in the area, as evidenced by the
                   introduction of Plaintiff’s trial exhibits.

                   C. The Defendant improperly allowed her boyfriend, prior to their
                   marriage, to inappropriately discipline the parties’s children, ages 5
                   and 8, by whipping them with “hickories”. Specifically, Defendant’s
                   boyfriend whipped the parties’ son after he had jumped off a bunk
                   bed and after he had thrown sand in the back yard. In addition, the
                   Defendant has also allowed the said boyfriend, following their
                   marriage and while this case was pending to inappropriately whip the
                   parties’ minor daughter, age 5, after having a bathroom accident in
                   her clothing while visiting a miniature golf course on their vacation.

                   D. The testimony of Dr. Michael Bean, the minor children’s
                   pediatrician, which was submitted by deposition at trial, reveals that
                   whipping as a form of discipline and/or punishment is often counter-
                   productive and is an inappropriate form of punishment for bathroom
                   accidents with young children.




         8
          Dr. Micha el W. Bean is the pediatrician for the minor children at Maryville Pediatrics and has treated the
minor daughter for a variety of problems related to her urinary tract. Dr. Bean is also the pediatrician for the minor son.

                                                           -6-
               E. The Defendant has failed to completely and properly administer
               antibiotic treatment to the parties’ minor daughter, who suffered from
               a urinary condition called reflux. In addition, the Defendant
               continually fails to properly maintain the minor daughter’s hygiene in
               her private areas while said child is in her care as evidenced by the
               child’s underwear removed following her visits with the Defendant
               and introduced as exhibits to testimony. The Defendant’s failure to
               properly maintain said child’s hygiene has caused the child to suffer
               from repeated and painful yeast infections. Dr. Bean also testifies and
               the Court finds that a parent who fails to properly maintain the
               hygiene in private areas of a child suffering from reflux is placing
               such a child in danger of suffering from potential kidney scarring and
               permanent damage.

               F. Both the Defendant and her former boyfriend/husband are both
               unemployed, the Defendant having voluntarily terminated her
               employment with a bank, and her husband having accepted
               unemployment compensation as a result of a voluntary layoff from his
               employment. However, prior to the Defendant’s resignation of her
               employment, the children were left daily in the care of their new
               stepfather for lengthy periods of time.

               G. On several occasions, the Defendant failed to attend the children’s
               educational and parent/teacher conferences and doctor appointments
               when same were scheduled and coordinated with and by the Plaintiff.

       Ms. Wilson testified at the final hearing that she and Mr. Clark did move in together in
December, 1998 and resided with the minor children prior to Mr. Wilson filing the petition.
According to her testimony, they had already planned a February wedding. Because of the petition,
Ms. Wilson testified she and Mr. Clark decided to get married immediately and had a civil ceremony
in January and a religious ceremony in February. There is no proof in the record that the children
suffered substantial harm due to the decision by Ms. Wilson and Mr. Clark to live together.

        Additionally, Ms. Wilson and Mr. Clark both testified that they did allow Jonathan to jump
from the twenty-five (25) foot ledge into Little River despite warning signs. Again, there is no proof
in the record that the minor son suffered any substantial harm due to this incident. We believe this
demonstrates poor judgment on the part of Ms. Wilson and Mr. Clark, but does not rise to the level
of a change in circumstance which is required as to prevent substantial harm.

        As for the issue of corporal punishment, Mr. Wilson testified that he told Ms. Wilson that
he did not think it was appropriate for her boyfriend, Mr. Clark, to be “spanking my children.” Mr.
Clark testified about conversations between himself and Mr. Wilson, and he further testified that he
was aware Mr. Wilson preferred that he not use corporal punishment when punishing these minor


                                                 -7-
children. It is obvious from Dr. Bean’s testimony by deposition that corporal punishment for
accidents related to body functions is never appropriate. Additionally, Mr. Wilson was very clear
as to his feelings about corporal punishment with respect to the minor children. Mr. Clark showed
total disregard for the wishes of Mr. Wilson, there again demonstrating poor judgment. Ms. Wilson,
again exhibited poor judgment by allowing her boyfriend to continue to punish the minor children
in a manner that was unacceptable to Mr. Wilson. While we recognize that children should be
disciplined and that step-parents should be allowed to displine the children residing in their
household, there are other means of punishing children than whipping them with a “hickory” when
one of their parents has specifically stated a preference against the use of such punishment.

        The use of corporal punishment for a bathroom accident is never a good idea according to
the testimony of Dr. Bean. The testimony of Ms. Wilson concerns this Court. She testified
inconsistently about the incident on vacation. She testified that she did not know whether or not Mr.
Clark “spanked” the minor daughter. She refused to answer the questions asked of her on cross-
examination by opposing counsel and was very evasive in what she did say. She became angry with
opposing counsel and was determined to protect Mr. Clark regarding the incident at the miniature
golf course.

        Mr. Clark testified that he told the minor child while on the putt-putt golf course that he was
going to spank her when they got back to the hotel room. According to testimony, the child soiled
her panties when the family first arrived at the golf course, but Mr. Clark and Ms. Wilson decided
to go ahead and play the course. Mr. Clark testified that he did take the child into a room alone and
talk to her and whip her with a “hickory.” Again, this problem alone does not rise to the level of a
change in circumstance such that a change in custody is required to prevent substantial harm to the
minor children.

        This is, however, consistent with most of Ms. Wilson’s testimony throughout the trial.
When asked questions about the medication she was to administer to Cassidy she could not
remember anything specific about the condition, doctor’s appointments, treatment, medications,
prescription refills, or anything related to the treatment of the reflux or the other related health
problems that Cassidy had. Ms. Wilson testified that Cassidy might have had head lice as long as
a week before Mr. Wilson treated it, and Cassidy was in the home of Ms. Wilson during that period
of time. Most of the medical treatment these minor children received was because Mr. Wilson was
proactive in caring for their medical needs, which appeared to have been ignored for the most part
by Ms. Wilson.

         The ultimate concern of this Court, and the issues this case turns on are the allegations of
improper hygiene and negligent health care of the minor children. It is evident from the deposition
of Dr. Bean that Cassidy suffers from a condition called reflux, which means a valve between a
kidney and the bladder is not functioning properly. Mr. Wilson took Cassidy to Maryville Pediatrics
in June, 1997 when she began having health problems related to her urinary tract. She was referred
to a urologist, Dr. Nuygen, for three visits. A diagnosis of a grade two vesicoureteral reflux on the
left side was made and prescription medication was to be administered. Dr. Bean further testified that


                                                 -8-
when a patient has a reflux condition such as this, even a simple bladder infection can lead to a
kidney infection. The kidney can then become infected and can eventually result in scarring of the
kidney and kidney damage. Therefore, it is very important that urinary tract infections be avoided.

         The prescription medication prescribed by Dr. Nuygen was to be administered for at least six
months, and possibly a year. At a prior hearing Mother testified she had the prescription filled
initially the first month. When the medication was gone, she was unable to get a refill because Mr.
Wilson had already obtained the refill for the second month. Mr. Wilson gave half of his refill to
Ms. Wilson. After that, Ms. Wilson testified that she never obtained any more of the prescription
medication and that she did not remember how long she was to give medication to the child or how
long she did give it to her, but that she did give it to her. She also testified that she could not
remember if any other medications were to be administered.

        Dr. Bean also testified that on January 6, 1999, Mr. Wilson took the minor daughter for a
genital and urinary tract assessment. The medical records reflect that the child had just been picked
up from Ms. Wilson’s home. Dr. Bean testified that the notes from his assessment state that the
minor child’s vaginal area was inflamed accompanied by a significant lack of hygiene. Dr. Bean
discussed the importance of proper hygiene and cleanliness and prescribed an ointment to reduce the
inflammation.

       The child returned to Maryville Pediatrics on January 14, 1999. The minor daughter was
seen by the nurse practitioner and diagnosed with a “yeast infection secondary to poor hygiene.” The
minor daughter was seen at the non-emergency clinic on February 24, 1999 and diagnosed with
“non-specific vaginitis.” A follow-up visit on March 1, 1999 indicates that the condition was
improving. On May 14, 1999, Mr. Wilson took the minor daughter to Maryville Pediatrics for a
check-up. According to the medical records the child had been with Ms. Wilson the previous week.
The notes indicated “mild erythema, which indicates redness with some vulva irritation.”9 The child
was again treated with prescription medication.

        Upon review of the record in this case we find that the evidence does not preponderate
against the Trial Court’s finding that a material change in circumstance exists and that a change in
the final divorce decree as to custody is necessary to prevent substantial harm to these minor
children. Upon finding the change in circumstance, we must now determine if the Trial Court
abused its discretion in changing residential custody from Ms. Wilson to Mr. Wilson. In determining
the custody of a minor child, the welfare and best interest of the child are the predominant concerns
of the court. In re Parsons, 914 S.W.2d 889 (Tenn. Ct. App. 1995). This Court further stated in
Gaskill v. Gaskill, 936 S.W.2d 626, 630 (Tenn. Ct. App. 1996):




         9
           The me dical reco rds describ e in more sp ecific detail the lac k of hygiene and resulting physical state of
Cassidy’s vaginal area. Because of the sensitive nature of this matter, we have chosen to limit our discussion to the
aforementioned. However, the description in the record of the condition of this child’s vaginal area is very disturbing.

                                                          -9-
               Divorce affects children profoundly by undermining their sense of
               stability and well-being. Thus, custody and visitation arrangements
               are among the most important decisions confronting a trial court in a
               divorce case. The needs of the children are paramount; while the
               desires of the parents are secondary. Lentz v. Lentz, 717 S.W.2d 876,
               877 (Tenn. 1986). Custody should never be used to punish or reward
               the parents, Turner v. Turner, 919 S.W.2d 340, 346 (Tenn. Ct. App.
               1995); Long v. Long, 488 S.W.2d 729, 733 (Tenn. Ct. App. 1972),
               but rather should promote children’s best interests by placing them in
               an environment that will best serve their physical and emotional
               needs. See Luke v. Luke, 651 S.W.2d 219, 221 (Tenn. 1983).

        In determining the best interest of a child and in engaging in the comparative fitness test,
subtle factors such as parents’ demeanor and credibility during the pendency of the divorce trial can
be a determining factor for the Trial Court. Gaskill v. Gaskill, 936 S.W.2d 626 (Tenn. Ct. App.
1996). Additionally, the trial court must also consider the statutory factors as set forth in T.C.A. 36-
6-106. In this matter, the Trial Court found that based on the “evidence, exhibits, testimony, and the
credibility and demeanor of the parties and their witnesses” Mr. Wilson was the more comparatively
fit custodian and listed the following reasons:

               H. The Plaintiff provides all necessary medical care, treatment and
               attention for both children while they are in his care and specifically
               provides the necessary medical and hygiene care and attention for the
               parties’ minor daughter, who suffers from reflux, as evidenced in Dr.
               Bean’s medical records and charts which were made an exhibit to his
               deposition.

                I. The Plaintiff, with the help of his new spouse, successfully and
                appropriately maintains the minor daughter’s hygiene in her private
                areas while she is in his care by administering routine sitz baths and
                by teaching her proper personal hygiene techniques.

                J. The Plaintiff properly and completely administers the minor
                children’s medications and ensures said children have the proper
                medical care and treatment.

                K. The Plaintiff maintains a suitable home and environment for the
                minor children, as well as appropriate routines and responsibilities for
                the children while they are in his care.

                L. The Plaintiff, at no time, has ever exposed the children to an
                overnight relationship with a woman to whom he was not married.



                                                 -10-
                M. The Plaintiff is employed full time, as he has been since the
                parties’ divorce, and his new spouse is receiving nursing training.

                N. The Plaintiff is willing to encourage a continuing parent/child
                relationship between the children and the Defendant and desires that
                she be afforded visitation.

                O. The minor children have adapted and adjusted well to residing
                with the Plaintiff and being in the Plaintiff’s care.

                P. The Plaintiff has superior parenting skills in comparison with the
                Defendant’s parenting skills.

        It is evident from the record that Mr. Wilson is a very concerned and competent parent to
these minor children. He has sought almost all the medical attention that these children have
required. He has made more reponsible parenting decisions than Ms. Wilson and Mr. Clark. Mr.
Wilson has been involved in the educational process of these children while they were in his custody
and even more so when they were in the custody of Ms. Wilson. The minor children appear to have
a healthy relationship with both parents. Mr. Wilson’s attentiveness to these children far exceeds
that of Ms. Wilson, and we believe that it is in the best interest of these minor children to reside with
Mr. Wilson.

       We find that the Trial Court did not abuse its discretion in changing residential custody from
Ms. Wilson to Mr. Wilson. In light of the foregoing, we affirm the judgment of the Trial Court and
remand for such further proceedings, if any, consistent with this opinion. We adjudge costs of this
appeal against the Appellant, Sandra Kay Wilson, and her surety.



                                                _________________________________________
                                                HOUSTON M. GODDARD, PRESIDING JUDGE




                                                  -11-